DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a polyamide, classified in C08G69/34.
II. Claims 14-18, drawn to a method of forming a polyamide, classified in C08G69/28.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, because the process does not limit the number of carbon atoms of the alkylene diamine, the process can be used to make another materially different product (such as a product made from an alkylene diamine having fewer than 4 or greater than 8 carbons, wherein no alkylene diamine having from 4 to 8 carbon atoms is utilized). Alternatively, the product as claimed can be made by another and materially different process, such as a process without vacuum.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with James Piotrowski on 3/11/2021 a provisional election was made, with traverse, to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 4, 12 and 13 are objected to because of the following informalities:  Claim 1 recites a mixture comprising “additive” (singular). Claims 4, 12 and 13 further limit “the additives” (plural). The pluralized “additives” recited in the dependent claims should be amended to be singular for consistency with claim 1 (alternatively, claim 1 could be amended to recite additives, plural).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 2 depends from claim 1, and recites that the mixture comprises “up to 20 wt% of the second diamine…” The range “up to 20 wt%” recited in claim 2 encompasses the same values as the range recited in claim 1 (0 to 20 wt%). Therefore, claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peerman et al (US 3377303) in view of Fischer et al (US 3297730).
As to claims 1, 2 and 5-7, Peerman discloses a polyamide hot melt adhesive prepared from a piperazine or a dipiperidyl type diamine component (abstract). The dipiperidyl type diamine disclosed by Peerman corresponds to “dipiperidine” as presently recited. 
With regard to the presently recited dimer acid and linear, saturated dicarboxylic acid:
Peerman further discloses incorporating a polymeric fat acid having a dimeric fat acid content greater than 95% by weight (col 2 lines 19-22), and a difunctional dicarboxylic compound other than a polymeric fat acid (col 2, lines 51-65), including, e.g., sebacic and adipic acid (col 3, lines 4-8; col 7-8, Table III, samples 1-13). 
With regard to the presently recited alkylene diamine:
Peerman further discloses incorporating other diamines, including diamines having an alkylene radical having from 2 to 6 carbon atoms as most preferred (col 3, lines 31-34). Peerman explicitly names C4 to C6 alkylene diamines (tetramethylenediamine, pentamethylenediamine, hexamethylenediamine) (col 3, lines 25-30). 
As to the recitation that the dimer acid is “fully hydrogenated” (and as to the recitation that the polyamide has a maximum Gardner color of 1):
Peerman fails to disclose that the dimer acid is fully hydrogenated. 
Fischer teaches that the polymeric fat acids are used in formation of polymers such as polyamides, and find application in adhesives. Fischer discloses that polymeric 
Fischer teaches formation of polymeric fat acids having very light color (“water white”), corresponding to a Gardner color less than 1 (col 1, lines 34-35), by a process including hydrogenation (to substantially complete hydrogenation) and distillation (col 1, lines 40-56). Fischer teaches that the hydrogenation step appears to have a bleaching effect causing a decrease in color (col 4, lines 40-48). Fischer teaches that polyamide products having a Gardner color less than 1 may be prepared (col 1, lines 57-62). 
In light of Fischer’s disclosure, the person having ordinary skill in the art would have recognized that decreased coloration is generally desired in applications for polyamides prepared from dimer acids, and the person having ordinary skill in the art would have been motivated, therefore, to decrease the Gardner color of a polyamide to values below 1, as disclosed in Fischer, in order to increase the desirability of the polyamide for applications requiring minimal coloration. Further in light of Fischer, when preparing a dimer acid for use in polyamide preparation, the person having ordinary skill in the art would have been motivated to fully hydrogenate a dimer acid in order to reduce the coloration in the dimer acid and in the ultimately produced polymer product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from a dimer acid, as disclosed by Peerman, utilizing a fully hydrogenated dimer acid, as disclosed in Fischer, in order to decrease coloration in the 
With regard to the presently recited wt% ranges:
Peerman teaches that any amount of the dipiperidyl-type compound will improve adhesion to vinyl, and that it is preferred that this compound provide from 20 to 90 equivalent percent of the total amine groups employed (col 5, lines 26-32). Peerman teaches that when a copolymerizing diamine is employed, this diamine will contribute 10 to 90 equivalent percent of the total amine groups employed (col 5, lines 63-75). See also Table III, samples 1-13, wherein amounts of the dipiperidine range from 10-75 equivalent percent, and amounts of the alkylene diamine range from 25-90 equivalent percent. 
Peerman further teaches that the dicarboxylic derivatives of the polymeric fat acid contribute from 50 to 75 equivalent percent of the total carboxylic groups, and that the other difunctional dicarboxylic compound provides 25 to 50 equivalent percent of the total carboxyl groups (col 5, lines 38-48). See also Table III, samples 1 to 13.  
Peerman discloses several examples of polyamides formed from polymeric fat acids and sebacic (or adipic) acid providing the carboxylic groups, and from 1,3-di(4-piperidyl) propane and an alkylene diamine (ethylene diamine is exemplified) providing the amine groups (see, e.g., col 6, Table, polymers 5-10; col 7-8, table III, samples 1 to 13). 
Peerman fails to specifically name (i.e., exemplify) a polyamide formed from a dimer acid, sebacic acid, 1,3-di(4-piperidyl) propane and an alkylene diamine (as in the examples in Tables I and III) wherein the alkylene diamine is hexamethylene diamine. However, given Peerman’s disclosure that both ethylene diamine and hexamethylene diamine are illustrative of the preferred (and most preferred) diamines to be included in the polyamide (col 3, lines 18-33), it would have been obvious to the person having ordinary skill in the art to have prepared a polyamide formed from a dimer acid, sebacic acid, 1,3-di(4-piperidyl) propane and an alkylene diamine, as exemplified by Peerman, utilizing hexamethylene diamine instead of ethylene diamine as the alkylene diamine component, in order to provide the polyamide having properties suitable for hot melt bonding as disclosed by Peerman (col 1, lines 10-13). 
Additionally, Peerman fails to specifically name (exemplify) a polyamide from dimer acid, sebacic acid, 1,3-di(4-piperidyl) propane and hexamethylene diamine wherein the amounts of each component fall within the presently recited wt% ranges. However, given Peerman’s disclosure of suitable equivalent percent amounts of each component, the person having ordinary skill in the art would have been motivated to select any suitable amount of each component within the ranges disclosed by Peerman, including amounts which fall within the presently recited ranges. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
In order to establish that the ranges of equivalent percentages disclosed by Peerman correspond to weight percentages which overlap the presently recited weight percentage ranges, the following discussion is provided:
It is possible to calculate, for a given reactant composition comprising hydrogenated dimer acid, sebacic acid, hexamethylene diamine and 1,3-di(4-piperidyl) propane, both the wt% of each reactant based on the total mixture weight, and the equivalent percentage of each component. For example, as established above, Peerman suggests a polyamide formed from a reactant composition comprising:
dimer acid and sebacic acid, wherein 70 percent of the carboxylic acid groups are provided by the polymeric fat acid and 30 percent of the carboxylic groups are provided by the sebacic acid (i.e., the diacid component is 70 mol% dimer acid and 30 mol% sebacic acid), and 
hexamethylene diamine and 1,3-di(4-piperidyl) propane, wherein 20 percent of the amine groups are provided by 1,3-di(4-piperidyl) propane and 80 percent of the amine groups are provided by hexamethylene diamine (i.e., the diamine component is 20 mol% 1,3-di(4-piperidyl) propane and 80 mol% hexamethylene diamine). 
(The amounts of each of the components in the composition described above fall within preferred ranges of each component disclosed by Peerman.) 
Using the molar amounts and molecular weights of each component in the composition above, it is possible to calculate the weight (in grams) of each of the components in a composition as described above. It is then possible to calculate the weight percentages of each component. The calculations are summarized in the table created by the examiner below:

    PNG
    media_image1.png
    151
    916
    media_image1.png
    Greyscale

As shown in the above table, modified Peerman suggests a polyamide from a mixture comprising:
67 wt% hydrogenated dimer acid,
10 wt% sebacic acid (a C10 linear saturated dicarboxylic acid),
16 wt% hexamethylene diamine (C6 alkylene diamine), and
7 wt% 1,3-di(4-piperidyl) propane (dipiperidine), 
wherein the weight percentages are based on the total mixture weight.
The mol percentages of each reactant (second to last column) fall within Peerman’s preferred ranges (last column), and the weight percentages of each reactant (fourth column) in the composition described above falls within the recited ranges for each of those components. Therefore, modified Peerman suggests equivalent percentages which correspond to weight percentages encompassed by the presently recited ranges. 
As to the recitation that the polyamide is transparent with a transmittance of 88%:
The present claims are not limited to any particular thickness or form of polyamide which must meet the recited transmittance requirement. Given that modified Peerman suggests a polyamide which is substantially similar in structure to the polyamide described in the present claims and specification, there is reasonable basis to conclude that modified Peerman suggests a polyamide having a transmittance which is substantially similar to the polyamide described in the present claims and 
Alternatively/additionally, with regard to transmittance, Peerman teaches that the polyamide exhibits good adhesion to glass (col 2, lines 2-5). When preparing an adhesive for use with glass, the person having ordinary skill in the art would have been motivated to utilized an adhesive having the highest possible transparency/transmittance in order to minimize affecting the transparent appearance of the glass. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide adhesive for use with glass, as suggested by modified Peerman, by increasing the transparency/transmittance, including to a transmittance within the presently claimed range. 
As to claims 3 and 8, modified Peerman suggests a polyamide according to claims 1, 2 and 5-7, as set forth above. Claims 3 and 8 further limit the species of the “second diamine,” however, the range recited in claims 3 and 8 (“up to 20 wt%”) encompasses 0 wt%. Therefore, because claims 3 and 8 do not require any of the (further limited) second diamine to be present, modified Peerman suggests a polyamide according to claims 3 and 8 for the same reasons set forth with regard to claims 1, 2 and 5-7 above. 
As to claims 4 and 12, modified Peerman suggests a polyamide according to claim 1, as set forth above. Claims 4 and 12 further limit the species of the additive(s), 
As to claim 9, modified Peerman suggests a polyamide according to claim 1, as set forth above. Peerman fails to specifically teach the viscosity of the polyamide measured at 210 C. However, Peerman discloses viscosities measured at 225 C ranging from 36 to 280 Poise (Table III, samples 1-4), viscosities measured at 250 C ranging from 9 to 131 Poise (Table III, samples 6-21), and viscosities measured at 205 C ranging from 78-480 Poise (Table I). Each of the ranges of viscosities disclosed by Peerman, whether measured at a temperature above or below the presently recited temperature of 210 C, overlaps the presently claimed range of 55-80 Poise. There is reasonable basis to conclude, therefore, that the range of suitable viscosities disclosed by Peerman corresponds to a range of viscosities which overlaps the presently recited viscosity range measured at 210 C. Case law has established that a prima facie
As to claims 10 and 11, modified Peerman suggests a polyamide as recited in claim 1, as set forth above. Modified Peerman fails to specifically teach the glass transition and mandrel bend temperatures as presently recited. Given that modified Peerman suggests a polyamide which is substantially similar in structure to the polyamide described in the present claims and specification, there is reasonable basis to conclude that modified Peerman suggests a polyamide having properties which are substantially similar to the polyamides described in the present claims and specification. Therefore, given that the polyamides described in the present claims and specification have glass transition and mandrel bend temperatures as recited in the present claims, there is reasonable basis to conclude that modified Peerman suggests a polyamide which has a glass transition and mandrel bend temperature as presently recited.
As to claim 13, modified Peerman suggests a polyamide as recited in claim 12, as set forth above. The polyamide hot melt adhesive suggested by the prior art can be considered a composition for at least the reason that multiple polymer chains of varying lengths must be present. 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peerman et al (US 3377303) in view of Fischer et al (US 3297730) and Chen et al (Polyamides derived from piperazine and used for hot-melt adhesives: synthesis and properties, International Journal of Adhesion & Adhesives 22 (2002) 75–79). 
As to claims 1, 2 and 5-7, Peerman discloses a polyamide hot melt adhesive prepared from a piperazine or a dipiperidyl type diamine component (abstract). The 
With regard to the presently recited dimer acid and linear, saturated dicarboxylic acid:
Peerman further discloses incorporating a polymeric fat acid having a dimeric fat acid content greater than 95% by weight (col 2 lines 19-22), and a difunctional dicarboxylic compound other than a polymeric fat acid (col 2, lines 51-65), including, e.g., sebacic and adipic acid (col 3, lines 4-8; col 7-8, Table III, samples 1-13). 
With regard to the presently recited alkylene diamine:
Peerman further discloses incorporating other diamines, including diamines having an alkylene radical having from 2 to 6 carbon atoms as most preferred (col 3, lines 31-34). Peerman explicitly names C4 to C6 alkylene diamines (tetramethylenediamine, pentamethylenediamine, hexamethylenediamine) (col 3, lines 25-30). 
As to the recitation that the dimer acid is “fully hydrogenated” (and as to the recitation that the polyamide has a maximum Gardner color of 1):
Peerman fails to disclose that the dimer acid is fully hydrogenated. 
Fischer teaches that the polymeric fat acids are used in formation of polymers such as polyamides, and find application in adhesives. Fischer discloses that polymeric fat acids are well known and commercially available, and that colors of such products (which usually contains a predominant portion of dimer acids, col 2, lines 9-15) range from 9-11. Fischer teaches that colors tend to increase when derivatives of the 
Fischer teaches formation of polymeric fat acids having very light color (“water white”), corresponding to a Gardner color less than 1 (col 1, lines 34-35), by a process including hydrogenation (to substantially complete hydrogenation) and distillation (col 1, lines 40-56). Fischer teaches that the hydrogenation step appears to have a bleaching effect causing a decrease in color (col 4, lines 40-48). Fischer teaches that polyamide products having a Gardner color less than 1 may be prepared (col 1, lines 57-62). 
In light of Fischer’s disclosure, the person having ordinary skill in the art would have recognized that decreased coloration is generally desired in applications for polyamides prepared from dimer acids, and the person having ordinary skill in the art would have been motivated, therefore, to decrease the Gardner color of a polyamide to values below 1, as disclosed in Fischer, in order to increase the desirability of the polyamide for applications requiring minimal coloration. Further in light of Fischer, when preparing a dimer acid for use in polyamide preparation, the person having ordinary skill in the art would have been motivated to fully hydrogenate a dimer acid in order to reduce the coloration in the dimer acid and in the ultimately produced polymer product. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from a dimer acid, as disclosed by Peerman, utilizing a fully hydrogenated dimer acid, as disclosed in Fischer, in order to decrease coloration in the polyamide product. Furthermore, it would have been obvious to the person having ordinary skill in the art to have prepared a polyamide from fully hydrogenated dimer 
With regard to the presently recited wt% ranges:
Peerman teaches that any amount of the dipiperidyl-type compound will improve adhesion to vinyl, and that it is preferred that this compound provide from 20 to 90 equivalent percent of the total amine groups employed (col 5, lines 26-32). Peerman teaches that when a copolymerizing diamine is employed, this diamine will contribute 10 to 90 equivalent percent of the total amine groups employed (col 5, lines 63-75). See also Table III, samples 1-13, wherein amounts of the dipiperidine range from 10-75 equivalent percent, and amounts of the alkylene diamine range from 25-90 equivalent percent. 
Peerman further teaches that the dicarboxylic derivatives of the polymeric fat acid contribute from 50 to 75 equivalent percent of the total carboxylic groups, and that the other difunctional dicarboxylic compound provides 25 to 50 equivalent percent of the total carboxyl groups (col 5, lines 38-48). See also Table III, samples 1 to 13.  
Peerman discloses several examples of polyamides formed from polymeric fat acids and sebacic (or adipic) acid providing the carboxylic groups, and from 1,3-di(4-piperidyl) propane and an alkylene diamine (ethylene diamine is exemplified) providing the amine groups (see, e.g., col 6, Table, polymers 5-10; col 7-8, table III, samples 1 to 13). 
Peerman fails to specifically name (i.e., exemplify) a polyamide formed from a dimer acid, sebacic acid, 1,3-di(4-piperidyl) propane and an alkylene diamine (as in the examples in Tables I and III) wherein the alkylene diamine is hexamethylene diamine. 
Additionally, Peerman fails to specifically name (exemplify) a polyamide from dimer acid, sebacic acid, 1,3-di(4-piperidyl) propane and hexamethylene diamine wherein the amounts of each component fall within the presently recited wt% ranges. However, given Peerman’s disclosure of suitable equivalent percent amounts of each component, the person having ordinary skill in the art would have been motivated to select any suitable amount of each component within the ranges disclosed by Peerman, including amounts which fall within the presently recited ranges. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
In order to establish that the ranges of equivalent percentages disclosed by Peerman correspond to weight percentages which overlap the presently recited weight percentage ranges, the following discussion is provided:
It is possible to calculate, for a given reactant composition comprising hydrogenated dimer acid, sebacic acid, hexamethylene diamine and 1,3-di(4-piperidyl) propane, both the wt% of each reactant based on the total mixture weight, and the 
dimer acid and sebacic acid, wherein 70 percent of the carboxylic acid groups are provided by the polymeric fat acid and 30 percent of the carboxylic groups are provided by the sebacic acid (i.e., the diacid component is 70 mol% dimer acid and 30 mol% sebacic acid), and 
hexamethylene diamine and 1,3-di(4-piperidyl) propane, wherein 20 percent of the amine groups are provided by 1,3-di(4-piperidyl) propane and 80 percent of the amine groups are provided by hexamethylene diamine (i.e., the diamine component is 20 mol% 1,3-di(4-piperidyl) propane and 80 mol% hexamethylene diamine). 
(The amounts of each of the components in the composition described above fall within preferred ranges of each component disclosed by Peerman.) 
Using the molar amounts and molecular weights of each component in the composition above, it is possible to calculate the weight (in grams) of each of the components in a composition as described above. It is then possible to calculate the weight percentages of each component. The calculations are summarized in the table created by the examiner below:

    PNG
    media_image1.png
    151
    916
    media_image1.png
    Greyscale

As shown in the above table, modified Peerman suggests a polyamide from a mixture comprising:
67 wt% hydrogenated dimer acid,
10 wt% sebacic acid (a C10 linear saturated dicarboxylic acid),
16 wt% hexamethylene diamine (C6 alkylene diamine), and
7 wt% 1,3-di(4-piperidyl) propane (dipiperidine), 
wherein the weight percentages are based on the total mixture weight.
The mol percentages of each reactant (second to last column) fall within Peerman’s preferred ranges (last column), and the weight percentages of each reactant (fourth column) in the composition described above falls within the recited ranges for each of those components. Therefore, modified Peerman suggests equivalent percentages which correspond to weight percentages encompassed by the presently recited ranges. 
Furthermore, Chen’s disclosure shows that the person having ordinary skill in the art would have understood the effects of changing relative amounts of each monomer on the properties of the hot melt adhesive. In particular, Chen provides a study of polyamide hot melt adhesives prepared from dimer acid, sebacic acid, ethylenediamine and piperazine, and shows the effect of the content of piperazine and sebacic acid on properties such as tensile strength, elongation at break, hardness, glass transition temperature, low-temperature flexibility and impact strength (p 76, upper left). Chen teaches that Tg and heat of fusion decrease as the molar fraction of piperazine increases (while ethylenediamine decreases), which indicates that crystallinity of the polyamide decreases. Increasing sebacic acid (while decreasing dimer acid) led to 
Chen teaches that softening point and crystallinity decrease as piperazine increases because the amide group derived from piperazine has no hydrogen atom on its nitrogen atom, which is unfavorable for the formation of hydrogen bonding between polyamide macromolecules (p 78, paragraph bridging columns). Tensile strength and hardness also decrease due to the decrease in crystallinity (p 79, upper left), while low-temperature flexibility improves as the content of the flexible piperazine group increases (p 79, 3.5). [One having ordinary skill in the art would have recognized that the reasoning with regard to hydrogen bonding set forth by Chen for piperazine would also apply to dipiperidine, as an amide group derived from dipiperidine also has no hydrogen atom on its nitrogen atom.] Chen further teaches that increasing sebacic acid (relative to dimer acid) results in a higher density of amide groups and therefore higher density of hydrogen bonding, which results in higher softening point (p 78), increasing tensile strength and hardness (p 79, upper left) but worsened low temperature flexibility (p 79, 3.5). 
In light of Chen’s disclosure, the person having ordinary skill in the art would have understood that, for a polyamide hot melt adhesive from dimer acid, linear alkylene diacid, heterocyclic diamine and linear alkylene diamine, increasing the density of amide groups having a hydrogen atom results in increased hydrogen bonding and higher crystallinity (and therefore higher softening point, Tg, tensile strength and hardness), while decreasing the density of hydrogen bonding amide groups results in g and lower softening point. In light of Chen, when preparing a polyamide from a combination of dimer acid and sebacic (or adipic) acid and a combination of dipiperidine and hexamethylenediamine, the person having ordinary skill in the art would have been motivated to select appropriate amounts of each monomer based on the desired crystallinity and associated properties, according to the requirements of the intended application. Therefore, when preparing a polyamide hot melt adhesive according to modified Peerman, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate content of dimer acid relative to sebacic (or adipic acid) from within Peerman’s disclosed ranges, and any appropriate content of dipiperidine relative to hexamethylenediamine from within Peerman’s disclosed ranges, including amounts encompassed by the presently claimed ranges, in order to provide a polyamide having properties optimally adjusted for the requirements of the intended application. 
As to the recitation that the polyamide is transparent with a transmittance of 88%:
Peerman teaches that the polyamide exhibits good adhesion to wood, metals, glass and ceramics (col 2, lines 2-5). When preparing an adhesive, particularly for use with glass, the person having ordinary skill in the art would have been motivated to utilize an adhesive having the highest possible transparency/transmittance in order to minimize affecting the appearance of the substrate. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide adhesive, as suggested by modified Peerman, by increasing the 
As to claims 3 and 8, modified Peerman suggests a polyamide according to claims 1, 2 and 5-7, as set forth above. Claims 3 and 8 further limit the species of the “second diamine,” however, the range recited in claims 3 and 8 (“up to 20 wt%”) encompasses 0 wt%. Therefore, because claims 3 and 8 do not require any of the (further limited) second diamine to be present, modified Peerman suggests a polyamide according to claims 3 and 8 for the same reasons set forth with regard to claims 1, 2 and 5-7 above. 
As to claims 4 and 12, modified Peerman suggests a polyamide according to claim 1, as set forth above. Claims 4 and 12 further limit the species of the additive(s), however, the ranges of additive(s) recited in claims 1 and 12 (“0 to 10 wt%” or “up to 10 wt%”) encompasses 0 wt%. Therefore, because claims 4 and 12 do not require any of the (further limited) additives to be present, modified Peerman suggests a polyamide according to claims 4 and 12 for the same reasons set forth with regard to claim 1 above.
As to claim 9, modified Peerman suggests a polyamide according to claim 1, as set forth above. Peerman fails to specifically teach the viscosity of the polyamide measured at 210 C. However, Peerman discloses viscosities measured at 225 C ranging from 36 to 280 Poise (Table III, samples 1-4), viscosities measured at 250 C ranging from 9 to 131 Poise (Table III, samples 6-21), and viscosities measured at 205 C ranging from 78-480 Poise (Table I). Each of the ranges of viscosities disclosed by Peerman, whether measured at a temperature above or below the presently recited prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to modified Peerman having any suitable viscosity within the range exemplified by Peerman, including a viscosity which falls within the presently claimed range, in order to ensure suitability of the polyamide for the intended hot melt adhesive application. 
As to claims 10 and 11, modified Peerman suggests a polyamide as recited in claim 1, as set forth above. Modified Peerman fails to specifically teach the glass transition and mandrel bend temperatures as presently recited. However, Chen discloses similar polyamide hot melt adhesives having glass transition temperatures ranging from -6 to -14 and low-temperature flexibilities ranging from -15 to -27 (see Tables 5-6 on p 78), and further discloses how to adjust such properties by increasing or decreasing hydrogen bonding (see discussion of claim 1 above). When preparing a polyamide hot melt adhesive according to modified Peerman, the person having ordinary skill in the art would have been motivated to select an appropriate polyamide glass transition temperature and low-temperature flexibility in order to minimize brittleness and cracking at the temperature of use. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide hot melt 
As to claim 13, modified Peerman suggests a polyamide as recited in claim 12, as set forth above. The polyamide hot melt adhesive suggested by the prior art can be considered a composition for at least the reason that multiple polymer chains of varying lengths must be present in the hot melt adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHEL KAHN/Primary Examiner, Art Unit 1766